                                                                             7/9/2019


                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONT ANA

                                 BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                     No. CV 09-21-BLG-SEH

                              Plaintiffs,
                                                  ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                              Defendants.


       On March 29, 2019, Defendants' Motion for Summary Judgment was filed. 1

Plaintiffs' Motion for Leave for the Withdrawal of Counsel of Record was filed on

June 26, 2019 .2 A second Unopposed Motion for Leave for Withdrawal of

Counsel of Record was filed on June 28, 2019. 3 The Court heard arguments on the


       1
           Doc. 228.
       2
           Doc. 258.
       3
           Doc. 261.

                                            -1-
motions to withdraw on July 2, 2019, at which time ruling on the motions was

deferred.

      ORDERED:

      Jean Bearcrane,Esq., will remain as counsel of record for Plaintiffs with all

duties and responsibilities required by L.R. 83. I (d)(6) pending address and

disposition of yet unresolved issues relevant to whether Bearcrane or Bangert, or

both, have heretofore met and fulfilled responsibilities and obligations required of

them to the Court, to opposing counsel, and by the rules of this Court as counsel of

record.
                      ij+-_4
      DATED this ____z___:::--day of July, 2019.


                                                   ~{#~cf7~
                                                 /"sf~~DDON I
                                                   United States District Judge




                                           -2-
